Batjer, J.,
concurring:
I agree that the judgment of the trial court must be set aside, not because of the holding of this court in Glass v. Eighth Judicial District Court, 87 Nev. 321, 486 P.2d 1180 (1971), but because the alleged obscene material was seized at the outset pursuant to a search warrant issued ex parte by a magistrate on the basis of affidavits prepared by the police officer who viewed the material. Such a procedure is not authorized under NRS 201.250(4), NRCP 65 or NRCP 45. There is no provision under NRS 201.250(4) for the seizure of allegedly obscene material until after the hearing as provided for in NRS 201.250(4) and a finding that the material is obscene. See City of Phoenix v. Fine, 420 P.2d 26 (Ariz. 1966).
If the respondent had adhered to the clearly defined procedures found in NRS 201.250 and NRCP 65, had taken advantage of the opportunity to take depositions and make discoveries under NRCP 26 to 37, inclusive, and had enlisted the aid of NRCP 45,1 am convinced that all the pitfalls encountered in this case would have been avoided. If in the future, *71law enforcement officers and city or district attorneys carefully follow the procedures set out in the statute and rules above mentioned, I believe they will be successful in maintaining any action they might bring to enjoin the further publication or sale of obscene material.